Proceeding pursuant to section 712 of the General Municipal Law for a judgment that petitioner’s proposed annexation of certain territory in the Town of Fishkill is in the over-all public interest. On December 16, 1970, this court designated Justices Eager, Dempsey and McCullough as Referees to hear and report on the issues. The Referees have filed their report finding that petitioner had not sustained its burden of showing that the proposed annexation was in the over-all public interest. Having heard oral argument by the parties, we confirm and adopt the Referees’ report, findings and conclusions and the petition is dismissed, without costs. In the absence of any immediate plans or established need to develop the territory, no discernible benefit of substance would accrue to petitioner, to the town or to the territory from annexation at this time. The advantage to the owner of the territory derived from an annexation does not in itself establish that the over-all public interest would be served. Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.